                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


JOSEPH PARENTEAU,                                     CASE NO: 1:19-cv-08660-GBD
       Plaintiff,
vs.

BEAU MAISON CORP., a New York
corporation, d/b/a EL CANTINERO, and
GOULD 86 UNIVERSITY PLACE LLC,
a New York limited liability company,

      Defendants.
_________________________________/

                                  NOTICE OF SETTLEMENT

       COME NOW, Plaintiff, JOSEPH PARENTEAU, and Defendants, BEAU MAISON

CORP., a New York corporation, d/b/a EL CANTINERO, and GOULD 86 UNIVERSITY PLACE

LLC, a New York limited liability company, by and through their respective undersigned

counsel, hereby notify this Honorable Court that settlement has been reached in the above styled

case among all parties. The settlement agreement is in the process of being drafted, and the

parties shall file a Stipulation of Dismissal With Prejudice thereafter.

       Dated: This 21st day of May, 2020.

By: S/ B. Bradley Weitz                           By: S/ Susan B. Egan
   B. Bradley Weitz, Esq.                         .   Susan B. Egan, Esq.
   The Weitz Law Firm, P.A.                           Egan Law Firm
   Bank of America Building                           805 Third Avenue
   18305 Biscayne Blvd., Suite 214                    New York, NY 10022
   Aventura, FL 33160                                 Telephone: (212) 619-8456
   Telephone: (305) 949-7777                          Facsimile: (646) 417-7977
   Facsimile: (305) 704-3877                          Email: segan@eganattorneys.com
   Email: bbw@weitzfirm.com                           Attorneys for Beau Maison Corp.
   Attorney for Plaintiff
By: S/ Reshma Khanna
   Reshma Khanna, Esq.
   Goldberg Segalla
   711 3rd Avenue, Suite 1900
   New York, NY 10017
   Telephone: (646)-292-8765
   Facsimile: (646)-292-8701
   Email: rkhanna@goldbergsegalla.com
   Attorney for Gould 86 University Place LLC
